                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                               :
STATE FARM LIFE INSURANCE COMPANY
                                               :

       v.                                      : Civil Action No. DKC 18-3078

                                               :
DAVID WILLIAM ECKERT, et al.
                                               :

                                  MEMORANDUM OPINION

       Presently pending in this interpleader action are: (1) a

motion for entry of default judgment and release of funds filed

by   Defendant       David    William     Eckert    (“Defendant            David    Eckert”)

(ECF   No.    15);    and     (2)   a   motion     for       order    of    interpleader,

attorney’s fees and costs, discharge from further liability, and

permanent      injunction         filed    by      Plaintiff         State     Farm     Life

Insurance Company (“Plaintiff”) (ECF No. 16).                           The issues are

briefed      and    the    court    now    rules,       no    hearing       being     deemed

necessary.         Local Rule 105.6.        For the reasons that follow, the

motions will be denied without prejudice.

I.     Factual Background

       In September 2012, Plaintiff issued a life annuity policy

of     insurance          (“the     Policy”)       to        Lorraine       Mary      Eckert

(“Decedent”).         (ECF No. 1 ¶ 6).             The Policy provided lifetime

annuity payments to Decedent and, upon Decedent’s death, a cash

refund benefit to the designated beneficiaries.                               (Id.    ¶ 8).
Decedent designated her sons, Defendant David Eckert and John

David Eckert (“Defendant John Eckert”), as primary beneficiaries

to receive one-third of the cash refund benefit each.1                        (Id.

¶¶ 7–11).      In    September     2014,    Decedent    signed    a   Change   of

Beneficiary form designating Defendant David Eckert to receive

two-thirds of the cash refund benefit and removing Defendant

John Eckert as a designated beneficiary.             (Id. ¶ 12).

     In December 2017, Decedent died.                (Id. ¶ 13).      Defendant

David Eckert made a claim under the Policy, and Defendant John

Eckert contacted Plaintiff to contest the September 2014 change

of beneficiary.      (Id. ¶¶ 14–15).        Defendant John Eckert alleged

that Decedent was not mentally competent to make the change of

beneficiary    and    that      Defendant    David     Eckert    exerted    undue

influence   upon     Decedent;     Defendant   David     Eckert    denied    both

allegations.        (Id.   ¶¶    15–16).     Plaintiff     paid    the     primary

beneficiaries under the Policy for the uncontested portion of

the benefit, but the remaining third of the cash refund benefit

is still in dispute.       (Id. ¶ 22).

     1 Decedent also designated her grandchildren, Patrick Joseph
Devlin, Jr., Matthew David Devlin, and Christopher Bernard
Devlin, as primary beneficiaries. (ECF No. 1 ¶ 7). The Policy
initially designated Defendant David Eckert to receive 33.33% of
the cash refund, Defendant John Eckert to receive 33.33% of the
cash refund, and each of her grandchildren to receive 11.11% of
the cash refund. (Id. ¶ 10). When Plaintiff “realized that the
designated primary beneficiary amounts did not total 100%[,]
Decedent signed a   Change of Beneficiary form. . . designating
[Defendant] David Eckert to receive 33.34% and [Defendant] John
Eckert to receive[] 33.33%.” (Id. ¶ 11).
                                       2
II.   Procedural Background

          On     October        5,     2018,       Plaintiff      filed     this    rule

interpleader       action       to    resolve      competing   claims     over   amounts

payable under the Policy.                 (ECF No. 1).         The complaint names

Defendant David Eckert and Defendant John Eckert as defendants.

(Id. ¶ 7).        Plaintiff moved for permission to deposit funds into

the court’s registry, (ECF No. 2), and the court granted the

motion (ECF No. 5).

      On       October    30,    2018,    Defendant       David    Eckert    filed     an

answer.        (ECF No. 9).          Defendant John Eckert failed to file any

response and Plaintiff moved for entry of default against him.

(ECF No. 13).            On January 10, 2019, the clerk entered default

against Defendant John Eckert.                 (ECF No. 14).

      On February 6, 2019, Plaintiff and Defendant David Eckert

filed the presently pending motions.                    (ECF No. 15; ECF No. 16).

On March 12, 2019, Plaintiff filed a Statement Noting Death of a

Party.     (ECF No. 17).              The Statement indicated that Defendant

John Eckert “died on or about February 11, 2019[]” and that

Plaintiff’s counsel “spoke with Hazel Eckert, believed to be the

wife and widow [of Defendant John Eckert], who confirmed his

death[.]”       (Id. at 1).

III. Analysis

      Plaintiff’s         Statement       regarding       Defendant       John     Eckert

complicates the status of this case and requires the court to

                                               3
consider the possible substitution of the estate of Defendant

John Eckert.        Moreover, it is not clear what the effect of the

death or substitution will be on the interpleader action.

      Federal Rule of Civil Procedure 25 addresses substitution

of parties.      Rule 25(a) provides:

             If a party dies and the claim is not
             extinguished,    the    court     may    order
             substitution of the proper party.     A motion
             for substitution may be made by any party or
             by     the     decedent’s     successor     or
             representative.   If the motion is not made
             within 90 days after service of a statement
             noting the death, the action by or against
             the decedent must be dismissed. . . A motion
             to substitute, together with a notice of
             hearing, must be served on the parties as
             provided in Rule 5 and on nonparties as
             provided in Rule 4.       A statement noting
             death must be served in the same manner.

      The    Fourth       Circuit    requires      personal    service2    of     the

suggestion     of     death     on    a     deceased      party’s    successor     or

representative.       See Fariss v. Lynchburg Foundry, 769 F.2d 958,

961 (4th Cir. 1985).            When the identity of the successor or

representative       is    unknown,       the   serving    party    generally    must

“determine whom to serve,” “rather than permitting the absence

of notice to decedent’s representative to lead to forfeiture of

the   action.”        Fariss,       769   F.2d   at    962.    “Absent    personal

service, there is no reason to presume that the successor or

representative, who must decide whether to pursue the claim, is

      2Mailing to deceased Defendant John Eckert care of his
widow is not sufficient.
                                            4
aware of the substitution requirement.”                     Id.     Federal courts

apply this requirement to cases where, as may be the case here,

the    wife      of   the    deceased     party    serves     as     the    personal

representative and knows of the party’s death.                        Id. at 961;

Kessler v. Se. Permanente Med. Gp. of N. Carolina, P.A., 165

F.R.D. 54, 56–57 (E.D.N.C. 1995).

       The Statement filed here does not identify Defendant John

Eckert’s successor or representative and was not properly served

on    his   successor       or   representative.       Therefore,         the   90-day

substitution period afforded by Rule 25(a) has not begun and

Defendant John Eckert’s successor or representative may move to

substitute at any time.           See Farris, 769 F.2d at 962 (“[Rule 25]

imposes     no   time    limit    for    the   substitution       other    than   that

commenced by proper service of a suggestion of death upon the

record.”).

       The court cannot adjudicate the pending motions until the

parties       address    the     issues    of     service     and    substitution.

Moreover, an additional issue arises if the parties or Defendant

John    Eckert’s      successor     or    representative      do    not    move    for

substitution after receiving proper service of the Statement.

In such a scenario, “the action by or against the decedent must

be dismissed.”          Fed.R.Civ.P. 25(a)(1).        If the court dismisses

John Eckert from the case, then the present interpleader action



                                           5
may no longer be appropriate absent the presence of two adverse

claimants.

IV.    Conclusion

       For the foregoing reasons, the motion for entry of default

judgment and release of funds filed by Defendant David Eckert,

(ECF    No.    15),   and   the   motion   for   order   of   interpleader,

attorney’s fees and costs, discharge from further liability, and

permanent injunction filed by Plaintiff, (ECF No. 16), will be

denied without prejudice.         The remaining parties are directed to

file a status report within 28 days as to how they plan to

proceed.      A separate order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      6
